Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        January 13, 2020




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the                                              No. 53302-2-II
 Personal Restraint of

 MARQUINTON LAMAR ROBERSON,

                               Petitioner.
                                                             UNPUBLISHED OPINION



       SUTTON, J.    —     Marquinton Roberson seeks relief from personal restraint imposed

following his 2019 judgments and sentences for first degree unlawful possession of a firearm and

unlawful possession of a controlled substance with intent to deliver and while armed with a firearm

(cause no. 16-1-04554-7) and second degree assault while armed with a deadly weapon (cause no.

17-1-03346-6). In the first judgment and sentence, the trial court imposed a base sentence of 87

months plus a 36-month firearm sentencing enhancement. In the second judgment and sentence,

the trial court imposed a base sentence of 63 months, plus a 12-month deadly weapon sentencing

enhancement, to be served concurrently with the first judgment and sentence.

       In this petition, Roberson claims that (1) his attorney and the prosecutor told him that the

36-month firearm sentencing enhancement would run concurrently with the 87-month base

sentence, (2) when he signed his plea statement he was on opium and under stress due to his wife’s
No. 53302-2-II


pregnancy, and (3) his attorney and the prosecutor pressured him to sign his plea statement. But

on page 4 of his Statement of Defendant on Plea of Guilty to Non-Sex Offense (Statement), he

initialed and acknowledged that the State would be recommending a consecutive firearm

sentencing enhancement. He presents no evidence that his plea was affected by drug use or stress.

And contrary to his claim of being pressured, on page 9 of his Statement he stated that he was

making his plea freely and voluntarily, that no one had threatened harm causing him to make the

plea, and no one had promised him anything other than in the plea agreement. He does not present

any competent evidence that his plea was invalid. In re Pers. Restraint of Waggy, 111 Wn. App.

511, 518, 45 P.3d 1103 (2002).

        Roberson does not present grounds for relief from restraint. We therefore deny his petition

and deny his request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     SUTTON, J.
 We concur:



 WORSWICK, J.




 MAXA, C.J.




                                                 2